PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/514,301
Filing Date: 14 Oct 2014
Appellant(s): Sundaresan, Neelakantan



__________________
Anthony J. Josephson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-24 are rejected under 35 U.S.C. 101.
Claims 1-2, 4-12, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay et al. (Pub. No.: US 2003/0018566 A1, hereinafter “Mackay”) in view of Salmen et al. (Pub. No.: US 2012/0089927 Al, hereinafter “Salmen”).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay and Salmen and further in view of Alsberg et al. (US 2001/0032162 A1, hereinafter “Alsberg”).


(2) Response to Argument

35 U.S.C. 101 rejection
Appellant’s arguments in Appeal Brief filed on 03/01/2021 have been fully considered but they are not persuasive.
With respect to Appellant’s arguments on pages 9-10 of the Appeal Brief filed on 03/01/2021 that the claims are eligible under 35 U.S.C. 101 because “…the user does not need to be redirected to different websites,… In other words, the claims relate to a specific manner of displaying information to a user. Moreover, the manner of displaying the information is a specific technical improvement since a user does not have to skip around to other websites. Thus, the claims are directed to an improvement in the functioning of computers,” Examiner respectfully disagrees.
A specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP § 2106.04(d).
Appellant’s argument that the claims are directed to specific manner of displaying information is not a stand-alone consideration for patent eligibility. The claims further specify a commercial interaction involving mitigating the risk of unfulfilled orders by receiving and transmitting a variation of a characteristic of a product when the user query is not satisfied. However, the claims fail to provide a specific use of a particular machine or any improvement to technology. The claimed invention merely uses a 
With respect to Appellant’s argument on page 10 of the Appeal Brief filed on 03/01/2021 that “[i]n particular, the claims result in improved UIs where, for example, a third GUI is displayed in response to a user interacting with a second GUI. As the Federal Circuit held in Core Wireless, claims directed to an improvement regarding the manner of summarizing and presenting information on electronic devices is eligible under 35 U.S.C. § 101. Here, a second GUI is displayed that receives a variation of a characteristic of a first product from a user and a third GUI is then displayed that includes a data product, listing associated with a second product that has the characteristic variation of the first product. In other words, the third GUI is displayed (presenting) that includes information relating to a product listing for various products (summary). For at least these reasons, the claims are eligible under 35 U.S.C. § 101,” Examiner respectfully disagrees.
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. See MPEP § 2106.05(a). 
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform 
The claimed invention does not purport to improve computer capabilities and instead invokes the computer merely as a tool to display graphical user interfaces and receive user input. The claims fail to recite details regarding how displaying and receiving information on graphical user interfaces using a computer aids the method. Merely adding generic computer components such as receiving and displaying information to perform the method is not sufficient. Therefore, the claims that include mere instructions to perform the method on a generic component do not qualify as an improvement to an existing technology. 
The courts indicated that the improvement in computer-functionality in Core Wireless was an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application.  See MPEP § 2106.05(a).
The claimed invention is not similar to the improved user interface in Core Wireless. The claimed invention fails to provide an improvement to user interfaces and merely uses the user interface to display information. Therefore, the claimed invention does not provide an improvement in computer functionality as seen in Core Wireless. 
With respect to Appellant’s argument on pages 11-12 of the Appeal Brief filed on 03/01/2021, “… when a machine is unable to provide data in response to a user query, the machine presents GUIs that receive input from the user who provided the query. GUIs to be presented to the user, where one of the GUIs receives variations from the user and another of the GUIs presents products having variations that were input by the user. As such, contrary' to what is asserted by the Patent Office, the claims do in fact reflect, an improvement in the functioning of other technology,” Examiner respectfully disagrees. 
The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility.  See MPEP § 2106.05(a).
The claimed invention fails to recite any improvement in technology beyond computer functionality. The claimed invention merely uses user interfaces to present and receive information which does not reflect an improvement in the functioning of other technology. 
With respect to Appellant’s arguments on page 12 of Appeal Brief filed on 03/01/2021, “[a]s noted in Example 40 of the 2019 PEG, claims directed to specific improvements in computing technology are eligible under 35 U.S.C. § 101. While the claims in Example 40 dealt with improved network monitoring, the claims in Example 40, nevertheless, were directed to an improvement in computing technology. Similar to Example 40, the pending claims are directed to an improvement in computing technology, as recited in independent, claims 11 and 23 along with machines in general, such as in claim 1. Thus, for these additional reasons, the pending claims are eligible under 35 U.S.C. § 101,” Examiner respectfully disagrees.
The improvement to network monitoring in Example 40 is not analogous to the claimed invention that uses user interfaces to receive and present information. It is unclear how the machine is improved when the machine and user interface are merely 
With respect to Appellant’s argument on pages 12-13 of Appeal Brief filed on 03/01/2021 that Mackay et al. (Pub. No.: US 2003/0018566 A1, hereinafter “Mackay”) in view of Salmen et al. (Pub. No.: US 2012/0089927 A1, hereinafter “Salmen”) does not teach “receiving input from the user at the first GUI indicating that the one or more product listings do not satisfy the user query,” Examiner respectfully disagrees.
Mackay does not explicitly disclose “receiving input from the user at the first GUI indicating that the one or more product listings do not satisfy the user query.” 
However, Salmen teaches “receiving input from the user at the first GUI indicating that the one or more product listings do not satisfy the user query” because Salmen teaches recording a selection of the at least one item at one of the first and second computers, and displaying an indication that the at least one item is unavailable by the first computer. For example, a customer selection of items is recorded at the display in FIG. 9. The indication of the unavailability of the desired item may be displayed only when a customer selects the item. The unavailability of the desired item indicates that the user’s query is not satisfied. (Salmen, FIG. 9, [0012]; [0047]; [0090-0091]; [0093]; [0120]).
With respect to Appellant’s argument on pages 14-15 that Mackay and Salmen do not teach “a second GUI that receives a variation of a characteristic of a first product from a user where a third GUI displays a product having the characteristic variation,” Examiner respectfully disagrees. 

However, Salmen teaches “the second GUI being configured to receive from the user at least one variation of a characteristic of the first product.” Salmen teaches that when a product the customer selects is temporarily unavailable, a prompt is displayed in FIG. 10 for the customer to choose a variation of a characteristic of the product such as an option is presented for the user to choose whether or not they will wait for the delayed product by selecting or inputting “yes” or “no.” If the desired item the user selected is temporarily unavailable then the user may select a different item or select the option to wait until the delayed item is available. (Salmen, FIG. 9-10, [0093]; [0121]; [0090-0092] and [0094]) 
Salmen teaches “the third GUI displaying data associated with the one or more product listings associated with the second product, the second product including at the least one variation of the characteristic of the first product.” Salmen teaches that after the user selects “yes” to wait for the temporarily unavailable item in display of the prompt in FIG. 10, the screen in FIG. 11 is displayed to the user that shows the second product including variations of the characteristic of the first product such as items with delayed availability times with various sizes and prices. (Salmen, FIG.11, [0093-0095]; [0122-0123]).

Mackay does not teach “in response to receiving the at least one variation of the characteristic of the first product at the second GUI, transmitting data associated with one or more product listings associated with a second product.”
However, Salmen teaches “in response to receiving the at least one variation of the characteristic of the first product at the second GUI, transmitting data associated with one or more product listings associated with a second product.” Salmen teaches that in FIG. 10, the customer may select a variation of the characteristic of the first product, which may be the wait time for delivery of the product that is temporarily unavailable by selecting “yes” to the prompt to wait for the item that is temporarily unavailable. FIG. 11 is displayed when any screen with an item that is delayed or contains delayed components is displayed, following a selection of the item and display of message box in FIG. 10. When a user selects “yes” in the message box in FIG.10 asking to wait for the delayed item, data regarding delayed items are transmitted to the display in FIG. 11 that displays items with delayed availability times with various sizes and prices.
With respect to Appellant’s argument on page 16-17 of Appeal Brief filed on 03/01/2021 that Mackay and Salmen do not teach “the third GUI displaying data associated with the one or more product listings associated with the second product, the 
Salmen teaches “the third GUI displaying data associated with the one or more product listings associated with the second product, the second product including at the least one variation of the characteristic of the first product.” Salmen teaches that after the user selects “yes” to wait for the temporarily unavailable item in display of the prompt in FIG. 10, the screen in FIG. 11 is displayed to the user that shows the second product or the delayed item including variations of the characteristic of the first product such as items with delayed availability times with various sizes and prices.  (Salmen, FIG.11, [0093-0095]; [0122-0123]).
With respect to Appellant’s argument on pages 17-18 that independent claims 1 and 11 are patentable over Mackay and Salmen, therefore dependent claims 3 and 13  are patentable over Mackay, Salmen, and Alsberg, Examiner respectfully disagrees.
Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Mackay and Salmen are prior art references relied upon in independent claims 1 and 11. Alsberg is a prior art reference relied upon in dependent claims 3 and 13. Appellant is making a general allegation that dependent claims 3 and 13 are patentable just because independent claims 1 and 11 are patentable without providing any explanation regarding how claims 3 and 13 distinguish from Mackay, Salmen, and Alsberg. Regarding claims 3 and 13, Mackay and Salmen teach “image data related to a machine-readable barcode associated with the first product.” (Mackay, [0027]). However, Alsberg teaches that products include machine readable barcodes such as a universal product code (UPC).  

In conclusion, Examiner believes that the 35 U.S.C. 101 rejection and the 35 U.S.C. 103 regarding claims 1-24 should be sustained.
















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LATASHA D RAMPHAL/Examiner, Art Unit 3684                       

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                                         


Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684               
                                                                                                                                                                                         /Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.